PER CURIAM.
Appellants sued to recover for property damages to appellant Spain’s automobile sustained as a result of a collision between it and an automobile operated by appellee.
After a trial by the court it made the following entry:.
“The Court finds that the individual plaintiff was 'negligent, the defendant was contributorily negligent and that their concurring acts of negligence were the proximate cause of the accident. Accordingly, the Court finds for the defendant.”
This appeal is from the judgment entered on the finding. The record discloses sufficient evidence to support the finding.
Affirmed.